     Case 1:14-cr-00154-LJO-SKO Document 289 Filed 09/02/20 Page 1 of 1


1    HEATHER E. WILLIAMS, State Bar No. 122664
     Federal Defender
2    MEGHAN D. MCLOUGHLIN, New York State Bar No. 5342100
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    DIEGO JACOBY MORALES
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
      UNITED STATES OF AMERICA,                  Case No. 1:14-cr-00154-LJO-SKO
11
                                Plaintiff,
12                                               SEALING ORDER
                 vs.
13
      DIEGO JACOBY MORALES,
14
                                Defendant.
15
16
17            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Exhibits B, C, D, F,

18   G, H, I, and J to Defendant DIEGO JACOBY MORALES’ Emergency Motion for

19   Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A), shall be filed under seal until

20   further order of the Court.

21
22   IT IS SO ORDERED.

23       Dated:        September 2, 2020
                                                        UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                    1
     [Proposed] Sealing Order
